UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7638



JOSHUA MITCH JOHNSON,

                                              Petitioner - Appellant,

          versus


JACK LEE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1247-AM)


Submitted:   January 17, 2002              Decided:   February 5, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joshua Mitch Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua Mitch Johnson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court.   Johnson v. Lee, No. CA-01-1247-AM (E.D. Va. Sept. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2